Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 32, 33,14-22, 35, 36, 23-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Schlusemann (US 10407225) in view of Rognard (US 10214325), and in further view of Nakamura (US 20180118418) and Limanjaya (US 6581792).
Regarding Claim 1, Schlusemann teaches a closure Fig. 3A polymeric closure 10 comprising: a first closure portion including: a polymeric top wall portion Fig. 3A polymeric top wall portion 12; a polymeric annular skirt portion Fig. 3A polymeric annular skirt portion 14 depending from the polymeric top wall portion Fig. 3A polymeric top wall portion 12, the annular skirt portion Fig. 3A polymeric annular skirt portion 14 including an exterior surface Fig. 3A exterior surface 14a and an interior surface Fig. 3A interior surface 14b, the interior surface Fig. 3A interior surface 14b of the annular skirt portion Fig. 3A polymeric annular skirt portion 14 including an internal thread formation Fig. 3A internal thread formation 30 for mating engagement with an external thread formation of a container [c. 4 l. 17-19] The internal thread formation 30 is configured for mating engagement with a corresponding external thread formation of a neck portion of a container; and a second closure portion including: a first portion Fig. 2B annotated and a second portion Fig. 2B element 50 connected via a bending area Fig. 2B element 52, the second portion Fig. 2B element 50 extending generally upwardly Fig. 3A from the bending area Fig. 2B element 52 towards the polymeric top portion Fig. 3A polymeric top wall portion 12 and being located inwardly Fig. 3A from the first portion Fig. 2B annotated, the second portion Fig. 2B element 50 including a tab portion Fig. 3A annotated and an extension portion Fig. 3A annotated, the extension portion Fig. 3A annotated being located further from the bending area Fig. 3A element 52 than the tab portion Fig. 3A annotated, the extension portion Fig. 3A annotated angling Fig. 3A annotated “the angle between” inwardly by the bending area Fig. 3A element 52, the extension portion Fig. 3A annotated being spaced entirely Fig. 3A shows the element 50 spaced from the interior surface 14b via the annotated the angle between from the interior surface Fig. 3A interior surface 14b of the polymeric annular skirt portion Fig. 3A polymeric annular skirt portion 14 before mating engagement with the container.

    PNG
    media_image1.png
    842
    1215
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    781
    media_image2.png
    Greyscale

Schlusemann does not teach a polymeric tamper-evident band depending from and being at least partially detachably connected to the polymeric annular skirt portion by a frangible connection and the average thickness of the tab portion being greater than the average thickness of the extension portion, the extension portion extending continuously around an entire inner circumference of the closure and wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Rognard teaches a tamper evident closure with a tamper evident band for a container. Rognard further teaches a polymeric tamper-evident band (Fig. 26 “640”) depending from and being at least partially detachably connected to the polymeric annular skirt portion (Fig. 26 annotated “20”) by a frangible connection (Fig. 26 [col. 3 lines 48-53]), the extension portion (Fig. 26 portion identical to “44” of Fig. 4A) extending continuously around an entire inner circumference of the closure ([col. 4 lines 35-36] “In FIGS. 1 to 14 the band flap 142 is generally annular and is continuous” and C. 5 L. 6-8).

    PNG
    media_image3.png
    751
    1089
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlusemann to incorporate the teachings of Rognard to explicitly have the element 50 Schlusemann be a annular and continuous flap as shown by the band flap 142 of Rognard to strengthen the flap to stay uniform during application and reduce bending; and to have a tamper evident band depend from the polymeric skirt portion 14 through a frangible connection, and element 50 connect to the new tamper evident band via a bending area, and the extension portion of the element 50 is closer to the top 12 than the frangible connection (Schlusemann) as shown by the tamper evident band 640 connected to the annular skirt 20 via a frangible connection with folded flap 642 is attached to the tamper evident band via a bending area (Rognard) where the extension portion is closure to the top than the frangible connection for a strong visual of tamper evident and to prevent premature opening of the container during loading and transportation. 
The combination does not teach the average thickness of the tab portion being greater than the average thickness of the extension portion and wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Nakamura teaches cap and capped container with TE band. Nakamura further teaches the average thickness of the tab portion (Fig. 2 “32a”) being greater than the average thickness of the extension portion (Fig. 2 “32c”) (Fig. 2 [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nakamura to include the constraint of “the thickness of the attitude maintaining pieces 32c in a cap radial direction is formed to be thinner than the thickness at the thinnest spots of the flap bodies 32a” (Nakamura) to the annotated extension portion and tab portion of Schlusemann to improve the flexibility of the extension for easier folding  (Nakamura [00017]).
The combination does not teach wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Limanjaya teaches a tamper evident band on a closure with tongues. Limanjaya further teaches wherein the first portion (Fig. 3 annotated) of the polymeric tamper-evident band (Fig. 2 anti-tamper band) forms an inwardly- extending bead (Fig. 3 ridge 23) to prevent or inhibit the tab portion and the extension portion from being vertical (Fig. 3 [c.5 l. 6-8] The abutment of the ribs 22 against the ridge 23 limits the outwards movement of the tongues.).

    PNG
    media_image4.png
    764
    568
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Limanjaya to include a ridge on the new tamper evident band (Rognard) to limit the outward movement of element 50 (Schlusemann) as seen by the ridge 23 on the annotated first portion limiting the movement of tongues by the abutment of ribs 22.

Regarding Claim 2, the combination teaches wherein the tab portion Fig. 3A annotated and the extension portion Fig. 3A annotated are substantially vertical Fig. 3A polymeric closure 10 is on the container and visually the element 50 is substantially vertical after fitment with a container.

Regarding Claim 3, the combination teaches wherein the extension portion Fig. 3A annotated of the tamper-evident band Fig. 26 “640” ‘325 is at an angle of from 5 to about 30 degrees inwardly relative to an axis extending to the polymeric top wall portion Fig. 3A polymeric top wall portion 12 before mating engagement with the container (Schlusemann here disclose element 50 being folded between the positions from Fig. 2B and 3A and at some point along this transition extension portion necessarily must be located at an angle from 5-30 degrees to an axis extending through the polymeric annular skirt portion 14 before mating engagement (Fig. 3A), and at some point along this transition the annotated extension portion necessarily must be located at an angle from 5-30 degrees to an axis extending through the polymeric annular skirt portion 14 before mating engagement with container).

Regarding Claim 4, the combination teaches wherein the extension portion Fig. 3A annotated of the tamper-evident band Fig. 26 “640” ‘325 is at an angle of from about 10 to about 25 degrees inwardly relative to an axis extending to the polymeric top wall portion Fig. 3A polymeric top wall portion 12 before mating engagement with the container (Schlusemann here disclose element 50 being folded between the positions from Fig. 2B and 3A and at some point along this transition extension portion necessarily must be located at an angle from 10-25 degrees to an axis extending through the polymeric annular skirt portion 14 before mating engagement (Fig. 3A), and at some point along this transition the annotated extension portion necessarily must be located at an angle from 10-25 degrees to an axis extending through the polymeric annular skirt portion 14 before mating engagement with container).

Regarding Claim 5, the combination teaches wherein the extension portion Fig. 3A annotated of the tamper-evident band Fig. 26 “640” ‘325 is at an angle of from 10 to about 20 degrees inwardly relative to an axis extending to the polymeric top wall portion Fig. 3A polymeric top wall portion 12 before mating engagement with the container (Schlusemann here disclose element 50 being folded between the positions from Fig. 2B and 3A and at some point along this transition extension portion necessarily must be located at an angle from 10-20 degrees to an axis extending through the polymeric annular skirt portion 14 before mating engagement (Fig. 3A), and at some point along this transition the annotated extension portion necessarily must be located at an angle from 10-20 degrees to an axis extending through the polymeric annular skirt portion 14 before mating engagement with container).

Regarding Claim 6, the combination teaches the combination discloses the claimed invention except for the ratio of the average thickness of the tab portion and the extension portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the average thickness of the tab portion be from about 2 to 8 times greater than the average thickness of the extension portion, since Nakamura recognizes the thickness of 32a being thicker than 32c for the flexibility of the attitude maintaining piece is improved for better folding (Nakamura [00017]) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In. re Aller, 105 USPW 233.


Regarding Claim 7, the combination teaches the combination discloses the claimed invention except for the ratio of the average thickness of the tab portion and the extension portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the average thickness of the tab portion be from about 3 to 6 times greater than the average thickness of the extension portion, since Nakamura recognizes the thickness of 32a being thicker than 32c for the flexibility of the attitude maintaining piece is improved for better folding (Nakamura [00017]) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In. re Aller, 105 USPW 233.

Regarding Claim 8, the combination teaches while the figures of Schlusemann are not to scale, figure 3A appears to depict a length of the tab portion (annotated) being approximately two times greater than the length of the extension portion (annotated) which falls within the claimed range, further it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to have made the length of the tab portion be two times greater than the length of the extension portion as suggested by the figure, since applicant has not disclosed that this range solves any stated problem or is for any particular purpose and no criticality has been established for this range.

    PNG
    media_image5.png
    370
    768
    media_image5.png
    Greyscale

Regarding Claim 9, the combination teaches the combination teaches while the figures of Schlusemann are not to scale, figure 3A appears to depict a length of the tab portion (annotated) being approximately two times greater than the length of the extension portion (annotated) which falls within the claimed range, further it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to have made the length of the tab portion be two times greater than the length of the extension portion as suggested by the figure, since applicant has not disclosed that this range solves any stated problem or is for any particular purpose and no criticality has been established for this range.

Regarding Claim 10, the combination teaches wherein the closure is a one-piece closure [c.4 l. 4-6] The polymeric closure 10 of FIGS. 2A-2C is a one-piece closure assembly and is a generally cylindrical shape.

Regarding Claim 11, the combination teaches wherein the closure comprises polyolefins [c. 7 l. 65-68] The closure 10 typically comprises high 65 density polyethylene (HDPE), polypropylene (PP), or blends thereof.
Regarding Claim 12, the combination teaches wherein the first closure portion further includes a polymeric continuous plug seal Fig. 3A polymeric continuous plug seal 16 depending from the polymeric top wall portion Fig. 3A polymeric top wall portion 12, the continuous plug seal Fig. 3A polymeric continuous plug seal 16 being spaced from the interior surface of the polymeric annular skirt portion Fig. 3A polymeric annular skirt portion 14.

Regarding Claim 13, the combination teaches wherein the first closure portion further includes a polymeric outer seal Fig. 1B side sealing member 324 depending from the polymeric top wall portion Fig. 3A polymeric top wall portion 12.

Regarding Claim 32, the combination teaches wherein the first portion (Fig. 3 annotated) of the polymeric tamper-evident band (Fig. 2 anti-tamper band) forms an inwardly- extending bead (Fig. 3 ridge 23) to prevent or inhibit the tab portion and the extension portion from being vertical (Fig. 3 [c.5 l. 6-8] The abutment of the ribs 22 against the ridge 23 limits the outwards movement of the tongues.).

Regarding Claim 33, the combination teaches wherein the entire extension portion Fig. 3A annotated remains closer Fig. 26 ‘325 to the polymeric top portion Fig. 3A polymeric top wall portion 12 than the frangible connection Fig. 26 annotated ‘325.

Regarding Claim 14, Schlusemann teaches a closure Fig. 3A polymeric closure 10 comprising: a first closure portion including: a polymeric top wall portion Fig. 3A polymeric top wall portion 12; a polymeric annular skirt portion Fig. 3A polymeric annular skirt portion 14 depending from the polymeric top wall portion Fig. 3A polymeric top wall portion 12, the annular skirt portion Fig. 3A polymeric annular skirt portion 14 including an exterior surface Fig. 3A exterior surface 14a and an interior surface Fig. 3A interior surface 14b, the interior surface Fig. 3A interior surface 14b of the annular skirt portion Fig. 3A polymeric annular skirt portion 14 including an internal thread formation Fig. 3A internal thread formation 30 for mating engagement with an external thread formation of a container [c. 4 l. 17-19] The internal thread formation 30 is configured for mating engagement with a corresponding external thread formation of a neck portion of a container; and a second closure portion including: a first portion Fig. 2B annotated and a second portion Fig. 2B element 50 connected via a bending area Fig. 2B element 52 towards the polymeric top wall portion Fig. 3A polymeric top wall portion 12, the second portion Fig. 2B element 50 extending generally upwardly Fig. 3A from the bending area Fig. 2B element 52 towards the polymeric top portion Fig. 3A polymeric top wall portion 12 and being located inwardly Fig. 3A from the first portion Fig. 2B annotated, the second portion Fig. 2B element 50 including a tab portion Fig. 3A annotated and an extension portion Fig. 3A annotated, the extension portion Fig. 3A annotated being located further from the bending area Fig. 3A element 52 than the tab portion Fig. 3A annotated, the extension portion Fig. 3A annotated angling Fig. 3A annotated “the angle between” inwardly by the bending area Fig. 3A element 52, the extension portion Fig. 3A annotated being spaced entirely Fig. 3A shows the element 50 spaced from the interior surface 14b via the annotated the angle between from the interior surface Fig. 3A interior surface 14b of the polymeric annular skirt portion Fig. 3A polymeric annular skirt portion 14 before mating engagement with the container. 
Schlusemann does not teach a polymeric tamper-evident band depending from and being at least partially detachably connected to the polymeric annular skirt portion by a frangible connection and the average thickness of the tab portion being greater than the average thickness of the extension portion, and  the extension portion extending around the entire inner circumference of the closure in a continuous manner and wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Rognard teaches a polymeric tamper-evident band (Fig. 26 “640”) depending from and being at least partially detachably connected to the polymeric annular skirt portion (Fig. 26 annotated “20”) by a frangible connection (Fig. 26 [col. 3 lines 48-53]), the extension portion (Fig. 26 portion identical to “44” of Fig. 4A)  extending around the entire inner circumference of the closure in a continuous manner ([col. 4 lines 35-36] “In FIGS. 1 to 14 the band flap 142 is generally annular and is continuous” and C. 5 L. 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlusemann to incorporate the teachings of Rognard to include to explicitly have the element 50 Schlusemann be a annular and continuous flap as shown by the band flap 142 of Rognard to strengthen the flap to stay uniform during application and reduce bending; and to have a tamper evident band depend from the polymeric skirt portion 14 through a frangible connection, and element 50 connect to the new tamper evident band via a bending area, and the extension portion of the element 50 is closer to the top 12 than the frangible connection (Schlusemann) as shown by the tamper evident band 640 connected to the annular skirt 20 via a frangible connection with folded flap 642 is attached to the tamper evident band via a bending area (Rognard) where the extension portion is closure to the top than the frangible connection for a strong visual of tamper evident and to prevent premature opening of the container during loading and transportation. 
The combination does not teach the average thickness of the tab portion being greater than the average thickness of the extension portion and wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Nakamura teaches the average thickness of the tab portion (Fig. 2 “32a”) being greater than the average thickness of the extension portion (Fig. 2 “32c”) (Fig. 2 [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nakamura to include the constraint of “the thickness of the attitude maintaining pieces 32c in a cap radial direction is formed to be thinner than the thickness at the thinnest spots of the flap bodies 32a” (Nakamura) to the annotated extension portion and tab portion of Schlusemann to improve the flexibility of the extension for easier folding  (Nakamura [00017]).
The combination does not teach wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Limanjaya teaches wherein the first portion (Fig. 3 annotated) of the polymeric tamper-evident band (Fig. 2 anti-tamper band) forms an inwardly- extending bead (Fig. 3 ridge 23) to prevent or inhibit the tab portion and the extension portion from being vertical (Fig. 3 [c.5 l. 6-8] The abutment of the ribs 22 against the ridge 23 limits the outwards movement of the tongues.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Limanjaya to include a ridge on the new tamper evident band (Rognard) to limit the outward movement of element 50 (Schlusemann) as seen by the ridge 23 on the annotated first portion limiting the movement of tongues by the abutment of ribs 22.

Regarding Claim 15, the combination teaches wherein the extension portion Fig. 3A annotated extends from about 75% to about 99% around the inner circumference of the closure ([col. 4 lines 35-36] “In FIGS. 1 to 4 the band flap 142 is generally annular and is continuous.” and C. 5 L. 6-8 ‘325).

Regarding Claim 16, the combination teaches wherein the extension portion Fig. 3A annotated extends from about 80% to about 99% around the inner circumference of the closure ([col. 4 lines 35-36] “In FIGS. 1 to 4 the band flap 142 is generally annular and is continuous.” and C. 5 L. 6-8 ‘325). 

Regarding Claim 17, the combination teaches wherein the extension portion Fig. 3A annotated extends from about 90% to about 99% around the inner circumference of the closure ([col. 4 lines 35-36] “In FIGS. 1 to 4 the band flap 142 is generally annular and is continuous.” and C. 5 L. 6-8 ‘325).

Regarding Claim 18, the combination teaches wherein the extension portion Fig. 3A annotated extends from about 95% to about 99% around the inner circumference of the closure ([col. 4 lines 35-36] “In FIGS. 1 to 4 the band flap 142 is generally annular and is continuous.” and C. 5 L. 6-8 ‘325).

Regarding Claim 19, the combination teaches wherein the tab portion Fig. 3A annotated and the extension portion Fig. 3A annotated are substantially vertical Fig. 3A polymeric closure 10 is on the container and visually the element 50 is substantially vertical after fitment with a container.

Regarding Claim 20, the combination teaches wherein the extension portion Fig. 3A annotated of the tamper-evident band Fig. 26 “640” ‘325 is at an angle of from 10 to about 20 degrees inwardly relative to an axis extending to the polymeric top wall portion Fig. 3A polymeric top wall portion 12 before mating engagement with the container (Schlusemann here disclose element 50 being folded between the positions from Fig. 2B and 3A and at some point along this transition extension portion necessarily must be located at an angle from 10-20 degrees to an axis extending through the polymeric annular skirt portion 14 before mating engagement (Fig. 3A), and at some point along this transition the annotated extension portion necessarily must be located at an angle from 10-20 degrees to an axis extending through the polymeric annular skirt portion 14 before mating engagement with container).

Regarding Claim 21, the combination teaches the combination teaches the combination discloses the claimed invention except for the ratio of the average thickness of the tab portion and the extension portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the average thickness of the tab portion be from about 3 to 6 times greater than the average thickness of the extension portion, since Nakamura recognizes the thickness of 32a being thicker than 32c for the flexibility of the attitude maintaining piece is improved for better folding (Nakamura [00017]) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In. re Aller, 105 USPW 233.

Regarding Claim 22, while the figures of Schlusemann are not to scale, figure 3A appears to depict a length of the tab portion (annotated) being approximately two times greater than the length of the extension portion (annotated) which falls within the claimed range, further it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the invention to have made the length of the tab portion be two times greater than the length of the extension portion as suggested by the figure, since applicant has not disclosed that this range solves any stated problem or is for any particular purpose and no criticality has been established for this range.

Regarding Claim 35, the combination teaches wherein the first portion (Fig. 3 annotated) of the polymeric tamper-evident band (Fig. 2 anti-tamper band) forms an inwardly- extending bead (Fig. 3 ridge 23) to prevent or inhibit the tab portion and the extension portion from being vertical (Fig. 3 [c.5 l. 6-8] The abutment of the ribs 22 against the ridge 23 limits the outwards movement of the tongues.).

Regarding Claim 36, the combination teaches wherein the entire extension portion Fig. 3A annotated remains closer Fig. 26 ‘325 to the polymeric top portion Fig. 3A polymeric top wall portion 12 than the frangible connection Fig. 26 annotated ‘325.

Regarding Claim 23, Schlusemann teaches a package Fig. 3A package 100 comprising: a container having a neck portion defining an opening Fig. 3A finish of container 108, the container Fig. 3A finish of container 108 having an external thread formation Fig. 3A external thread formation 104 on the neck portion Fig. 3A finish of container 108 and an A-collar Fig. 3A annotated; and a closure Fig. 3A polymeric closure 10 being configured for fitment to the neck portion of the container Fig. 3A finish of container 108 for closing the opening, the closure Fig. 3A polymeric closure 10 comprising a first closure portion Fig. 3A polymeric top wall portion 12 and annular skirt portion 14 and a second closure portion Fig. 2B annotated first portion and Fig. 3A element 50, the first closure portion includes a polymeric top wall portion Fig. 3A polymeric top wall portion 12 and a polymeric annular skirt portion Fig. 3A polymeric annular skirt portion 14 depending from the polymeric top wall portion Fig. 3A polymeric top wall portion 12, the annular skirt portion Fig. 3A polymeric annular skirt portion 14 including an exterior surface Fig. 3A exterior surface 14a and an interior surface Fig. 3A interior surface 14b, the interior surface Fig. 3A interior surface 14b of the annular skirt portion Fig. 3A polymeric annular skirt portion 14 including an internal thread formation Fig. 3A internal thread formation 30 for mating engagement with an external thread formation of a container [c. 4 l. 17-19] The internal thread formation 30 is configured for mating engagement with a corresponding external thread formation of a neck portion of a container, the second closure portion including a first portion Fig. 2B annotated and a second portion Fig. 2B element 50 connected via a bending area Fig. 2B element 52, the second portion Fig. 2B element 50 extending generally upwardly Fig. 3A from the bending area Fig. 2B element 52 towards the polymeric top portion Fig. 3A polymeric top wall portion 12 and being located inwardly Fig. 3A from the first portion Fig. 2B annotated, the second portion Fig. 2B element 50 including a tab portion Fig. 3A annotated and an extension portion Fig. 3A annotated, the extension portion Fig. 3A annotated being located further from the bending area Fig. 3A element 52 than the tab portion Fig. 3A annotated, wherein the extension portion Fig. 3A annotated abuts Fig. 3A shows the annotated extension portion touching the annotated A-Collar with an exterior surface of the A-collar Fig. 3A annotated of the container, and wherein the extension portion Fig. 3A annotated is angled inwardly Fig. 3A shows the element 50 spaced from the interior surface 14b via the annotated the angle between from the bending area Fig. 2B element 52 before mating engagement with the container.

    PNG
    media_image6.png
    418
    784
    media_image6.png
    Greyscale

Schlusemann does not teach a polymeric tamper-evident band depending from and being at least partially detachably connected to the polymeric annular skirt portion by a frangible connection and the average thickness of the tab portion being greater than the average thickness of the extension portion, the extension portion extending continuously around an entire inner circumference of the closure and wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Rognard teaches a polymeric tamper-evident band (Fig. 26 “640”) depending from and being at least partially detachably connected to the polymeric annular skirt portion (Fig. 26 annotated “20”) by a frangible connection (Fig. 26 [col. 3 lines 48-53]), the extension portion (Fig. 26 portion identical to “44” of Fig. 4A) extending continuously around an entire inner circumference of the closure ([col. 4 lines 35-36] “In FIGS. 1 to 14 the band flap 142 is generally annular and is continuous” and C. 5 L. 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlusemann to incorporate the teachings of Rognard to include to explicitly have the element 50 Schlusemann be a annular and continuous flap as shown by the band flap 142 of Rognard to strengthen the flap to stay uniform during application and reduce bending; and to have a tamper evident band depend from the polymeric skirt portion 14 through a frangible connection, and element 50 connect to the new tamper evident band via a bending area, and the extension portion of the element 50 is closer to the top 12 than the frangible connection (Schlusemann) as shown by the tamper evident band 640 connected to the annular skirt 20 via a frangible connection with folded flap 642 is attached to the tamper evident band via a bending area (Rognard) where the extension portion is closure to the top than the frangible connection for a strong visual of tamper evident and to prevent premature opening of the container during loading and transportation. 
The combination does not teach the average thickness of the tab portion being greater than the average thickness of the extension portion and wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Nakamura teaches the average thickness of the tab portion (Fig. 2 “32a”) being greater than the average thickness of the extension portion (Fig. 2 “32c”) (Fig. 2 [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Nakamura to include the constraint of “the thickness of the attitude maintaining pieces 32c in a cap radial direction is formed to be thinner than the thickness at the thinnest spots of the flap bodies 32a” (Nakamura) to the annotated extension portion and tab portion of Schlusemann to improve the flexibility of the extension for easier folding  (Nakamura [00017]).
The combination does not teach wherein the first portion of the polymeric tamper-evident band forms an inwardly- extending bead to prevent or inhibit the tab portion and the extension portion from being vertical.
Limanjaya teaches and wherein the first portion (Fig. 3 annotated) of the polymeric tamper-evident band (Fig. 2 anti-tamper band) forms an inwardly- extending bead (Fig. 3 ridge 23) to prevent or inhibit the tab portion and the extension portion from being vertical (Fig. 3 [c.5 l. 6-8] The abutment of the ribs 22 against the ridge 23 limits the outwards movement of the tongues.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Limanjaya to include a ridge on the new tamper evident band (Rognard) to limit the outward movement of element 50 (Schlusemann) as seen by the ridge 23 on the annotated first portion limiting the movement of tongues by the abutment of ribs 22.

Regarding Claim 24, the combination teaches wherein the extension portion (Fig. 26 portion identical to “44” of Fig. 4A ‘325) extending continuously around an entire inner circumference of the closure ([col. 4 lines 35-36] “In FIGS. 1 to 14 the band flap 142 is generally annular and is continuous” and C. 5 L. 6-8 ‘325).

Regarding Claim 25, the combination teaches wherein the diameter of the extension portion Fig. 3A annotated of the tamper-evident band (Fig. 26 “640” ‘325) is less than the diameter of the A-collar Fig. 3A annotated before mating engagement with the container (Schlusemann here discloses element 50 being folded between Fig. 2B and 3A such that at some point during rotation the diameter extension portion is smaller than the diameter of the A-collar annotated, and at some point along this transition the extension portion necessarily must be located at an angle from 0-35 degrees to some other structure of the closure before mating engagement with the container.

Regarding Claim 26, the combination does not teach wherein the extension portion of the tamper-evident band abuts an interior surface of the polymeric annular skirt portion and abuts the exterior surface of the A-collar.
Rognard teaches wherein the extension portion (Fig. 26 portion identical to “44” of Fig. 4A) of the tamper-evident band abuts (Fig. 3 [col. 3 lines 60-64]) an interior surface of the polymeric annular skirt portion ([0063] ‘110) and abuts ([col. 3 lines 54-59] and [col. 4 lines 6-7]) the exterior surface of the A-collar (Fig. 3 “tamper bead 51” and Annotated).

    PNG
    media_image7.png
    764
    955
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schlusemann to incorporate the teachings of Rognard to have the annotated extension portion abut the interior wall 14B and the annotated A collar (Schlusemann) as shown by the “44” of between the annotated tamper bead 51 and annotated interior wall to keep the flap in place after the closure has been secured on the container.


Regarding Claim 27, the combination teaches wherein the extension portion Fig. 3A annotated is spaced Fig. 3A shows the element 50 spaced from the interior surface 14b via the annotated the angle between from the interior surface Fig. 3A interior surface 14b of the polymeric annular skirt portion Fig. 3A polymeric annular skirt portion 14 before mating engagement with the container.

Regarding Claim 30, the combination teaches wherein the entire extension portion Fig. 3A annotated remains closer Fig. 26 ‘325 to the polymeric top portion Fig. 3A polymeric top wall portion 12 than the frangible connection Fig. 26 annotated ‘325.

	
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schlusemann (US '225) - Rognard (US '325) - Nakamura (US '418) - Limanjaya (US '792) as applied to claim 1 above, and further in view of Neputy (US 20200223597).
Regarding Claim 31, the combination does not teach wherein the extension portion is of a uniform thickness, the diameter of the extension portion varying.
Neputy teaches tamper evident closure with a frangible tamper evident band and a flap. Neputy further teaches wherein the extension portion is of a uniform thickness ([0028] protrusion 36 with width 58 that extends height 44 from engagement surface 40 to end 38.), the diameter of the extension portion varying (Fig. 4B is annotated to show angle between the dashed line of connection point 52 and solid line protrusion 36, this shows that the diameter of the extension decreases from the connection point 52 toward end 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Neputy to include the constraint of the constant width along the extension portion as it extends toward the center axis of the closure reducing the diameter of the extension portion of Schlusemann as shown by the protrusion 36 with width 58 that extends height 44 from engagement surface 40 to end 38 as it extends toward the center axis of the closure reducing the diameter of the extension portion of Neputy to reduce the deflection of the structure and ease of manufacturing.

	
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Schlusemann (US '225) - Rognard (US '325) - Nakamura (US '418) - Limanjaya (US '792) as applied to claim 14 above, and further in view of Neputy (US 20200223597).
Regarding Claim 34, the combination does not teach wherein the extension portion is of a uniform thickness, the diameter of the extension portion varying.
Neputy teaches tamper evident closure with a frangible tamper evident band and a flap. Neputy further teaches wherein the extension portion is of a uniform thickness ([0028] protrusion 36 with width 58 that extends height 44 from engagement surface 40 to end 38.), the diameter of the extension portion varying (Fig. 4B is annotated to show angle between the dashed line of connection point 52 and solid line protrusion 36, this shows that the diameter of the extension decreases from the connection point 52 toward end 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Neputy to include the constraint of the constant width along the extension portion as it extends toward the center axis of the closure reducing the diameter of the extension portion of Schlusemann as shown by the protrusion 36 with width 58 that extends height 44 from engagement surface 40 to end 38 as it extends toward the center axis of the closure reducing the diameter of the extension portion of Neputy to reduce the deflection of the structure and ease of manufacturing.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Schlusemann (US '225) - Rognard (US '325) - Nakamura (US '418) - Limanjaya (US '792) as applied to claim 23 above, and further in view of Neputy (US 20200223597).
Regarding Claim 28, the combination does not teach wherein the extension portion is of a uniform thickness.
Neputy teaches tamper evident closure with a frangible tamper evident band and a flap. Neputy further teaches wherein the extension portion is of a uniform thickness ([0028] protrusion 36 with width 58 that extends height 44 from engagement surface 40 to end 38.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Neputy to include the constraint of the constant width along the extension portion of Schlusemann as shown by the protrusion 36 with width 58 that extends height 44 from engagement surface 40 to end 38 of Neputy to reduce the deflection of the structure and ease of manufacturing.


Response to Arguments
Applicant’s arguments, see pg. 10 regarding “entirely spaced”, filed 06/14/2022, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schlusemann (US '225) - Rognard (US '325) - Nakamura (US '418) - Limanjaya (US '792).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shingle (US 20070023380) teaches a tamper evident closure with a tamper evident band;
Chuang (US 20040074861) teaches a closure with a retention fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736